Citation Nr: 0419671	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-24 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Grabia, Counsel 


INTRODUCTION

The veteran served on active duty from October 1952 to 
November 1954.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in New Orleans, Louisiana.  

A hearing was held before the undersigned Veterans Law Judge 
sitting at the RO in January 2004.  A transcript of that 
hearing is in the claims file.

The Board notes that by rating action in July 2003 the 
veteran's service-connected disabilities were found to be 
permanently and totally disabling and the veteran was granted 
entitlement to a total disability rating for compensation 
based on individual unemployability.


FINDING OF FACT

There is competent medical evidence of record causally 
relating the veteran's current bilateral hearing loss to 
exposure to acoustic trauma during his active 
service.


CONCLUSIONS OF LAW

Giving the benefit of the doubt to the veteran, a bilateral 
hearing loss was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  In 
light of the favorable determination to grant service 
connection there is no need to discuss VA's duties under the 
VCAA.  

Factual Background.   The record indicates that the veteran 
served on active duty from October 1952 to November 1954.  
His discharge certificate (DD Form 214) indicates that his 
military occupational specialty was as an infantryman 
assigned to a heavy mortar company.  He served in Korea and 
was awarded the Combat Infantry Badge.  

Service medical records are silent as to any hearing loss.  
The veteran's preinduction examination in July 1952 as well 
as his October 1954 separation examination reveal normal 
hearing bilaterally.

In a VA audiological evaluation in March 1999 pure tone 
thresholds, in decibels, were as follows:

March
1999


HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
55
50
55
LEFT
45
60
50
50
50

Average pure	tone thresholds were 50 decibels for the right 
ear, and 52 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 82 percent for the 
right ear, and 84 percent for the left ear.  The diagnosis 
was mild to moderately severe sensorineural hearing loss 
(SNHL) bilaterally.  The examiner noted that the veteran had 
been previously seen in December 1997 with similar results.

In October 1999, the veteran filed a claim for service 
connection for a bilateral hearing loss.  

By rating action in November 1999 service connection was 
denied as not well grounded.  In making that determination 
the RO noted no evidence of a nexus between service and a 
current hearing disability.   

In April 2002, the veteran filed a new claim for bilateral 
hearing loss.  With this claim he submitted a March 2002 VA 
audiological evaluation.  Pure tone thresholds, in decibels, 
were as follows:

March
2002


HERTZ



500
1000
2000
3000
4000
RIGHT
40
60
60
55
55
LEFT
50
55
55
60
55

Average pure	tone thresholds were 53 decibels for the right 
ear, and 53 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 78 percent for the 
right ear, and 72 percent for the left ear.  The diagnosis 
was mild to moderately severe sensorineural hearing loss 
(SNHL) bilaterally.  

By rating action in June 2002 service connection was denied, 
as service medical records were silent for treatment or 
complaints of hearing loss.  In addition his separation 
examination revealed normal hearing.  The RO determined there 
was no evidence of a nexus between service and a current 
hearing disability.   

In a VA audiological examination in June 2003 the examiner 
reviewed the veteran's claims file.  The veteran reported 
significant noise exposure to artillery fire during service 
between 1950-1955.  He noted difficulty hearing for about 12 
years.  He had no occupational or recreational noise 
exposure.  He denied tinnitus.  

Pure tone thresholds, in decibels, were as follows:

June
2003


HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
55
55
55
LEFT
45
55
50
55
55

Average pure	tone thresholds were 54 decibels bilaterally.  
Speech audiometry revealed speech recognition ability of 92 
percent for the right ear, and 88 percent for the left ear.  
The diagnosis was mild to moderately severe sensorineural 
hearing loss (SNHL) bilaterally.  

The examiner opined that, "The type and nature of veteran's 
hearing loss is consistent with a noise induced hearing loss 
and the case history."  He further noted that service 
connection was previously denied in June 2002, "because the 
lack of documentation of any hearing loss upon discharge or 
claim of hearing loss prior to 2001 suggests that it as at 
least as likely as not that the present hearing loss is not 
related to military service."  The examiner stated that he 
was not able to locate evidence sufficient to counter the 
previous findings.


Legal analysis.   Under the law, service connection is 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  In addition, certain chronic diseases, including 
sensorineural hearing loss (organic disease of the nervous 
system), may be presumed to have been incurred during service 
if the disorder becomes manifest to a compensable degree 
within one year of separation from qualifying service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2003) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  The United States Court of Appeals 
for Veterans Claims (Court) has held that post-service 
evidence may suffice to demonstrate that a veteran had a 
chronic disease in service, i.e., that such evidence need not 
be contemporaneous with the time period to which it refers.  
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Such evidence 
must be medical unless it relates to a condition as to which 
under case law of the Court, lay observation is competent.  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For the purposes of applying the law administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).  

As discussed above, the veteran's service medical records are 
silent as to any complaints or treatment for a hearing loss 
disorder.  In Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), the Court found that the absence of a documented 
hearing loss while in service is not fatal to a claim for 
service connection.  Further, in Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993), the Court noted that, when a 
veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Finally, in a case similar 
to that on appeal here, Peters v. Brown, 6 Vet. App. 540, 543 
(1994), the Court said that a veteran may establish service 
connection for a disability not manifested during service, or 
within the statutory presumptive period, with evidence that 
demonstrates that the disability actually resulted from a 
disease or injury incurred in service.  

The veteran's DD 214 documents his military specialty as an 
infantryman and heavy mortar crewman.  The veteran also 
reported that he was exposed to noise and 
acoustic trauma during his service from artillery batteries.  
The veteran's contentions regarding his military duties and 
exposure to acoustic trauma is consistent with the available 
military records concerning his service including his award 
of the Combat Infantry Badge.  The Board finds the veteran's 
description of his exposure to acoustic trauma in service to 
be reliable.  Thus, the veteran has evidence of exposure to 
acoustic trauma in service and evidence of current hearing 
loss.  

As noted previously, the lack of any contemporaneous evidence 
of hearing loss disability in service or at separation is not 
fatal to the veteran's claim.  Ledford, 3 Vet. App. at 89.  
The key issues are whether the veteran currently satisfies 
the criteria of 38 C.F.R. § 3.385, and whether there is a 
basis for linking the current hearing loss disability to the 
veteran's period of active service.  Hensley, 5 Vet. App. at 
159.  

The evidence of record shows that the veteran currently has 
bilateral hearing loss disability which satisfies the 
criteria of 38 C.F.R. § 3.385.  Moreover, the statement from 
the VA examining audiologist in June 2003 clearly identifies 
the veteran's current hearing loss as, "consistent with a 
noise induced hearing loss and the case history."  Moreover, 
there is no medical opinion of record to definitely say that 
the veteran's hearing loss is not related to noise exposure 
in service.  While the examiner in June 2003 indicated that 
it was at least as likely as not that the veteran's hearing 
loss was not related to service, this implies that it was at 
least as likely as not that the hearing loss was related to 
service. 

The law provides that, when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue to the determination of the matter, the benefit of the 
doubt in resolving that matter must be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  
In view of the totality of the evidence, including the 
veteran's credible accounts of noise exposure during active 
service, and his documented hearing loss, and the absence of 
evidence of other significant noise exposure post-service 
which could have resulted in his current hearing loss 
disability, the Board finds that it is at least as likely as 
not that bilateral hearing loss was incurred in active 
service.  Resolving all reasonable doubt in the veteran's 
favor, the Board concludes that service connection for 
bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



